On Motion to Dismiss.
The opinion of the Court was delivered by
Poché, J.
This is an action for separation of property, in which plaintiff prays for a moneyed judgment against her husband for $2700,. *1052. amount of her paraphernal funds alleged to have been received and converted to his own use by her husband.
Under the pleadings, this case presents an issue involving an .amount clearly within our jurisdiction; the fact that plaintiff may utterly fail, under the evidence, to prove the whole or any part of her -claim, cannot be considered in determining the question of jurisdiction. The amount of the claim, and not the amount which may be proved, affords the test of our jurisdiction.
Appellees’ motion to dismiss, resting on the ground that plaintiff’s demand is fictitious under the evidence, is untenable, and the motion is, therefore, denied.